Citation Nr: 1241137	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

 Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1982 to July 2008.  

This matter comes to the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied service connection for hypertension. 

The issue of an increased rating for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In a December 2010 written statement, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The May 2009 rating decision denied service connection for hypertension.  The Veteran perfected an appeal in June 2010.  In a December 2010 statement, the Veteran stated that he would like to cancel his hypertension appeal.  As the Veteran withdrew his appeal of the issue, there remains no allegation of error of fact or law for appellate consideration and the Board has no jurisdiction to review the issue of service connection for hypertension. 


ORDER

The issue of service connection for hypertension is dismissed. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


